Mr. Presiding Justice Waterman delivered the opinion of the Court. This was an action upon a promissory note. December 6, 1893, the plaintiff’s attorney filed, an affidavit looking to placing the cause on the short cause calendar, and on the same day served notice of the same on the defendant’s attorney. The cause having been placed on the short cause calendar, the defendant took no steps to prevent an immediate trial until February 19th, when he made an application for a continuance, supported by an affidavit. We do not think sufficient ground for a continuance was shown. For do we think that the cause was improperly placed upon the short cause calendar. It is urged that the trial judge, while engaged in the trial of another cause, turned his attention to this,6 impaneled a jury, permitted evidence to be introduced, 'received the verdict and entered judgment without suspending the trial of the other cause. Whatever damage may have been done to the rights of the parties in the “other” cause we can not say. Hone seems to have happened in this. A verdict and judgment, which are but the sentence of the law upon the proven facts, was arrived at. We do not think the appellant has any just ground of complaint and the judgment of the Superior Court is affirmed.